                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 02, 2019
                      IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

NELSON ROMERO,                              §
TDCJ # 01127658,                            §
                                            §
        Petitioner,                         §
                                            §
v.                                          § CIVIL ACTION NO. 3:13-0098
                                            §
LORIE DAVIS, Director, Texas                §
Department of Criminal Justice,             §
Correctional Institutions Division,         §
                                            §
        Respondent.                         §

                       MEMORANDUM OPINION AND ORDER

       This Court dismissed Romero’s petition for a writ of habeas corpus and entered

final judgment (Dkt. 49, Dkt. 50) on April 26, 2018, and denied Romero’s previous

motion for reconsideration (Dkt. 54).

       Romero now has filed a motion for review (Dkt. 57) seeking reconsideration of the

judgment. Because the motion was filed more than twenty-eight days after judgment was

entered, the Court construes the filing as a motion for relief under Rule 60(b). See

Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2 (5th Cir. 2012). Rule 60(b) is an

uncommon means for relief, and “final judgments should not be lightly reopened.” Lowry

Dev., L.L.C. v. Groves & Associates Ins., Inc., 690 F.3d 382, 385 (5th Cir. 2012) (internal

citation, alteration, and quotation marks omitted). A Rule 60(b) motion may not be used

to raise arguments that could have been raised prior to judgment or to argue new legal




1/2
theories. Dial One of the Mid-S., Inc. v. BellSouth Telecommunications, Inc., 401 F.3d

603, 607 (5th Cir. 2005).

      Romero’s motion for review raises the same issues regarding sufficiency of the

evidence that he raised prior to entry of judgment and presents no valid ground for relief

under Rule 60(b). Therefore, his motion for review (Dkt. 57) is DENIED.

      The Clerk will send a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 2nd day of July, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
